department of the treasury internal_revenue_service washington d c date number release date cc pa apjp b3 tl-n-4851-00 uilc internal_revenue_service significant service_center advice memorandum for associate area_counsel area salt lake city from associate chief_counsel cc pa subject significant service_center advice this significant service_center advice responds to your request of date for guidance on a question posed by the ogden service_center issue if the internal_revenue_service accepts an offer_in_compromise should a service_center abate assessment of the compromised tax_liability conclusion no the service_center should not abate the assessment notwithstanding the offer_in_compromise the statute_of_limitations on collection of the tax_liability will run from the date the tax_liability was assessed facts according to your memorandum the local service_center has sought guidance on offers in compromise and the statute_of_limitations for collection specifically the service_center is concerned with the following situation a taxpayer receives a refund of an overpayment shown on the taxpayer’s return later the service_center selects the return for audit and assesses additional_amounts after the service_center makes the additional_assessment the taxpayer submits an offer_in_compromise which is accepted in response the service_center enters on the taxpayer’s account a transaction code for an abatement of the additional liability or a transaction code clearing the assessed debit if the taxpayer fails to meet the conditions of the offer_in_compromise the service_center reassesses the additional_amount if that amount was abated or reverses the transaction code clearing the debit in some cases the amount placed back on the account after default is treated as a new assessment giving rise to a new statute_of_limitations for collection that runs from the new assessment_date rather than the original assessment_date discussion under sec_7122 the service may compromise any civil case not referred to the department of justice for prosecution or defense grounds for compromise are doubt as to liability doubt as to collectibility and the promotion of effective tax_administration see temp sec_301_7122-1t whatever the ground for compromise an offer_in_compromise is an agreement between a taxpayer and the service that resolves the taxpayer’s tax_liability not until all the terms in the agreement have been fulfilled does the service have authority to extinguish the taxpayer’s tax_liability see 41_tc_557 52_tc_420 when a taxpayer submits an offer_in_compromise the taxpayer acknowledges that the taxpayer’s liability does not end at the moment the service accepts the offer_in_compromise among the terms the taxpayer agrees to by submitting form_656 offer_in_compromise is condition j which provides i we understand that i we remain responsible for the full amount of the tax_liability unless and until the irs accepts the offer in writing and i we have met all the terms and conditions of the offer the irs will not remove the original amount of the tax_liability from its records until i we have met all the terms of the offer accordingly pursuant to the plain language of the accepted offer_in_compromise it is improper for a service_center to treat a compromised tax_liability as discharged until the service has determined that all the terms of the offer have been fulfilled if the service_center concludes that the terms of the offer have been met should it abate the underlying tax_liability in answering this question it is important to bear in mind that an abatement extinguishes an assessment and is proper only if the assessment it eradicates is not see 550_f2d_844 n 3d cir moreover the term abatement should be used only to describe an action taken in accord with sec_6404 under sec_6404 an abatement may be made only when an assessment is excessive in amount untimely or erroneous or illegal an offer_in_compromise does not establish that an assessed tax_liability is excessive in amount it merely reflects that the parties have agreed to resolve that liability for less than its full amount provided certain conditions specified in the offer are satisfied an offer_in_compromise similarly is no statement about the timeliness of an assessment finally an offer_in_compromise does not establish that the assessed tax_liability was erroneous or illegally assessed even if the offer is predicated on doubt as to liability such doubt is not tantamount to actual error or illegality under no circumstances therefore should a service_center abate an assessment in response to an offer_in_compromise in contrast to an abatement made as the result of a substantive reconsideration of a taxpayer’s liability an abatement that may not be reversed or an abatement made as the result of inadvertent clerical_error such as an error in inputting data an abatement that can be reversed an abatement made in response to an offer_in_compromise does not qualify as a valid abatement under sec_6404 that illegality renders the abatement void ab initio see 99_f3d_740 5th cir if a service_center has abated an assessment in response to an offer_in_compromise and the taxpayer fails to meet the terms of the compromise_agreement the service_center should reinstate the assessment as of the date the original assessment was made the service_center should not make a new assessment see id the applicable limitations_period under sec_6502 for collection will run from the original date of the assessment in the future some other method_of_accounting for an accepted offer_in_compromise and adjusting a taxpayer’s account as the offer terms are met should be used please call if you have further questions by administrative provisions and judicial practice richard g goldman chief branch sec_6404 states the general_rule for abatements other subsections of sec_6404 state rules for abatement in specific circumstances such as where small tax balances are involved sec_6404 we have no information that the offers in compromise that concern the service_center present any basis for invoking these specialized abatement rules so we confine our analysis to abatement under the general_rule
